Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with George Ellis on 3/8/2022.

The application has been amended as follows: 
Claims 12-20 are cancelled.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Amendment to claim 1 and Applicant’s arguments are sufficient to overcome rejection under 35 USC 103 set forth in the previous Office Action.

Independent claim 1 incorporates the content of allowed claim 3. Reasons for allowance can be found in Non-Final Office Action issued on 11/02/2022.

The new search does not result in  a reference covering a subject matter of independent claim 1 and dependent claims 2 and 4-11.

Yoshida teaches polyamide-imide film (see 0098) and silica fine particles having an average primary particle diameter of not greater than 20 nm (see 0147).

However, Yoshida fails to teach a ratio between primary and secondary silica particle sizes.

A s a result, independent claim 1 and dependent claims 2 and 4-11 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765